WPT ENTERPRISES, INC.

Statement of Policy with Respect to Executive Severance

In the event that any member of the Company’s Executive management team (except
as provided below) is terminated without cause, the terminated executive becomes
entitled to receive a severance payment in an amount equal to six months of the
executive’s base salary. A “termination without cause” is any termination that
is not for:



  1.   an executive’s willful and continued failure to substantially perform his
or her duties as reasonably assigned,



  2.   an executive’s indictment for a criminal offense related to theft or
embezzlement from the Company, which charges are not dismissed, or of which
Executive is not acquitted within one (1) year, or



  3.   an executive’s indictment for any felony offense that is not the result
of actions performed by the executive within the scope of activities approved by
the Board, which charges are not dismissed, or of which the executive is not
acquitted, within one (1) year.

This Statement of Policy shall not apply to Steven Lipscomb while he has any
agreement in effect with the Company providing for severance payments.

